Citation Nr: 0308999	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  03-05 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), currently rated as 10 
percent disabling.

2.  Entitlement to service connection for a peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of service connection for a peptic ulcer will be 
the subject of the remand portion of this decision.

The Board notes that correspondence from the veteran's 
representative could be construed as claims for service 
connection for gastroesophageal reflux disease (GERD) and a 
total disability rating due to individual unemployability 
(TDIU).  These matters are referred to the RO for appropriate 
development and adjudication.


FINDINGS OF FACT

1.	All evidence necessary for an equitable disposition of the 
veteran's claim for an increased rating for PTSD has been 
obtained by the RO.  

2.	The veteran's PTSD is manifested by flashbacks, survivor's 
guilt, startle response, some anxiety, occasional 
depression, and chronic sleep impairment.

3.	The veteran's PTSD is not manifested by occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as; flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and 
long term memory; impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; or 
difficulty in establishing and maintaining effective work 
and social relationships.


CONCLUSION OF LAW

The criteria for a disability evaluation of 30 percent and no 
higher for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The October 2002 rating decision, and the December 2002 
Statement of the Case (SOC) advised the veteran of the laws 
and regulations pertaining to his claim for an increased 
rating for PTSD.  These documents informed the veteran of the 
evidence of record and explained the reasons and bases for 
denial.  The veteran was specifically informed that an 
increased rating for PTSD was being denied because the 
evidence did not show that his disability met the criteria 
for the next higher rating.  The SOC made it clear to the 
veteran that in order to prevail on his increased rating 
claim, he needed to present evidence that his condition met 
the criteria for the next higher rating.  The RO sent letters 
to the veteran dated in April 2002 and July 2002  that 
informed him of the provisions of the VCAA and informed him 
what action he needed to take and what action the RO would 
take on his claim.  Specifically he was told what evidence he 
needed to submit to establish a higher level of compensation 
for his service-connected disability.  The RO obtained the 
veteran's service medical records and provided a VA 
examination in May 2002.  There is no indication that there 
is more information or medical evidence to be found with 
respect to the veteran's claim.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Increased evaluation for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

Under the regulations a 10 percent rating is warranted for 
PTSD when there is "occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or ; symptoms controlled by continuous 
medication".  38 C.F.R. § 4.130, DC 9411 (2002).

A higher rating, of 30 percent, is warranted for PTSD when 
there is "occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)".  Id.

A rating of 50 percent is warranted for PTSD when there is 
"occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships." Id.

The veteran had combat experience in WWII and was awarded the 
Combat Infantryman Badge, Bronze Star Medal and the Purple 
Heart in addition to other decorations.  In a rating decision 
dated in April 1946, the veteran was granted service 
connection for psychoneurosis (diagnosed now as PTSD) and was 
awarded a 10 percent disability rating.  That rating was in 
effect continuously since that time.  In 2002, the veteran 
filed a claim seeking an increased rating.

The veteran underwent a VA examination in May 2002.  The 
veteran complained of numerous flashbacks, and difficulty 
talking about or thinking about his war experiences.  The 
veteran indicated he sleeps only about five hours a night and 
that his sleep is generally broken.  The examiner noted the 
veteran had survivor's guilt and a startle response.  The 
veteran was somewhat anxious and depressed from time to time.  
The veteran stated that he had not received any psychiatric 
treatment over the past 55 years.  The examiner noted no 
impairment of thought processes or communication.   There 
were no delusions, or hallucinations, or psychotic processes.  
There was no indication of significant memory impairment.  
The veteran does not suffer from panic attacks or impaired 
impulse control.  The examiner noted that the veteran had the 
full range of symptoms of PTSD and  that he suffers from mild 
chronic PTSD.  The examiner noted a GAF score of 61 which is 
indicative of some mild symptoms or some difficulty in 
social, occupational, or school functioning. 

Applying the above to the regulations, the Board finds that a 
30 percent rating is warranted for the veteran's PTSD.  The 
veteran does not show all of the symptoms consistent with a 
30 percent rating but he does have some of them, and applying 
38 C.F.R. § 4.7, the Board finds that the veteran's 
disability from PTSD more nearly approximates the criteria 
for a 30 percent evaluation.  The veteran suffers from 
anxiety and depressed mood, he has some sleep impairment, and 
frequent flashbacks and intrusive thoughts regarding his war 
experiences.  The examiner provided a GAF score of 61 which 
is indicative of mild symptoms, but is at the low end of the 
range for mild symptoms, close to moderate symptoms.  The 
veteran does not show any suspiciousness, panic attacks, or 
memory loss, however, overall the Board finds that the 
criteria for a 30 percent evaluation are more nearly 
approximated.

The Board finds that the veteran does not meet the criteria 
for a rating in excess of 30 percent.  There is no evidence 
of a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran was employed until he was of retirement age, and he 
has been married for 60 years.  Overall, the Board finds that 
the criteria for a 30 percent disability rating for PTSD are 
met, but that the criteria for a higher rating are not met or 
approximated.  38 U.S.C.A. § 4.130, DC 9411 (2002).

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's PTSD has caused marked employment interference or 
requires frequent medical treatment.  The veteran is retired 
after almost 40 years of employment.  There is no evidence 
that he has ever sought psychiatric treatment for PTSD or 
ever been hospitalized for PTSD.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a 30 percent rating for PTSD is allowed, 
subject to the regulations governing the award of monetary 
benefits.


REMAND

The Board finds that there is additional evidence that must 
be obtained before the claim seeking service connection for a 
peptic ulcer disease can be adjudicated.  The Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs (Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003). invalidated 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii), which was a portion of the 
Board's development regulation.  Therefore, the current claim 
must be returned to the RO.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain evidence that must be 
obtained to comply with the VCAA and the duty to assist.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  The 
evidence suggests that the veteran has been seen by VA 
doctors over the years, and been treated by Dr. Phillip 
Boudreaux at Hotel Dieu Hospital in 1962, and by Dr. George 
Welch at the Browne-McHardy Clinic from 1961 to 2000.  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A) (West 
2002).  The duty to assist particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA records.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Counts v. Brown, 6 Vet. App. 473 (1994).  
Therefore, the RO should obtain information from the veteran 
regarding what VA Medical Center has treated him and obtain 
all medical record available from that facility (or 
facilities).  Additionally, the RO should attempt to obtain 
addresses for Hotel Dieu Hospital and for Dr. George Welch at 
the Browne-McHardy Clinic and obtain all available medical 
evidence from those sources.

Accordingly, this case is REMANDED for the following:

1.	The RO should contact the veteran obtain 
the names and addresses of all medical 
care providers who have treated the 
veteran for a peptic ulcer or other 
stomach disabilities.  The RO is 
specifically instructed to obtain all 
available treatment records from Hotel 
Dieu Hospital and from Dr. George Welch 
at the Browne-McHardy Clinic.  After 
securing the necessary release, the RO 
should obtain these records.  The RO 
should obtain the veteran's medical 
records from any VA Medical Centers he 
identifies.  The RO should obtain all 
notes, discharge summaries, examination 
reports, consults, imaging. and problem 
list from the facilities for the periods 
identified by the veteran.

2.	The RO must review the claims file and 
ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.156, 
3.159, 3.326(a) (2002)

3.	Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



